Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1 and 5 have been amended, claims 4, 6, 7 canceled and claims 18-20 added as requested in the amendment filed on September 14, 2021. Following the amendment, claims 1, 5 and 8-20 are pending in the instant application.
2.	Claims 10-17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2020.
3.	Claims 1, 5, 8, 9 and 18-20 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on April 11, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 5, 8, 9, as amended, stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,370,547, 2016 (the ‘547 patent) for reasons of record in section 12 of Paper mailed on January 10, 2022, section 14 of Paper mailed on March 18, 2021 and section 6 of Paper mailed on June 28, 2021.
At pp. 7-8 of the Response, Applicant argues that, “hypoperfusion where blood flow is decreased but not entirely eliminated, Bix still fails to teach the temporal limitation set forth in currently amended independent claim 1 requiring the subject being treated to have chronic reduced blood flow to the brain (i.e., chronic cerebral hypoperfusion). In this regard, Bix is devoid of any reference which refers to either the inhibition of α5β1 integrin expression within a subject suffering from chronic cerebral hypoperfusion or the administration of an α5β1 integrin inhibitor to a subject suffering from chronic cerebral hypoperfusion. Instead, Bix focuses on the treatment of subjects experiencing acute ischemia caused by stroke in which an occlusion reduces blood flow for a transient period of time—as evidenced, e.g., by the fact that each of the examples in Bix uses transient middle cerebral artery occlusion (MCAo) models that mimic transient ischemic stroke”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
The use of different models − middle cerebral artery occlusion (MCAo) in ‘547 patent, and Bilateral carotid artery stenosis (BCAS) within the instant patent application − is not disputed. It is obvious and well known in the art that no animal model can be totally and unconditionally predictive for any human disease, disorder or a complex condition in general and, therefore, it can be accepted only to a certain degree of similarity. Further, the disclosure of a patent application is considered in full and is not limited to the working examples only. The Examiner maintains that the instant invention, as currently claimed, is fully taught by the cited ‘547 patent.
Specifically, the ‘547 patent, issued to Applicant in 2016, “Compositions and methods for treating ischemia”, describes the invention within the abstract as “[T]he presently discovered subject matter provides methods for preventing ischemia in a cell, treating ischemia in a subject, and preventing an infarction in a subject that utilize α5β1 integrin inhibitor”. It is noted that Applicant does not dispute that the claimed and patented methods use identical drugs, α5β1 integrin inhibitors ATN-1, Ac-PhScN-NH2 or peptide of SEQ ID NO: 1. Next, the conditions to be treated by the administration of the α5β1 integrin, as in the ‘547 patent, are described at column 1, lines 30-47, “Cerebral ischemia results from decreased blood and oxygen flow implicating one or more of the blood vessels of the brain. […] The decreased blood flow may be due to, for example, an occlusion such as thrombosis or embolus, vessel rapture, sudden fall in blood pressure, change in lumen diameter due to atherosclerosis, trauma, aneurysm, developmental malformation, altered permeability of the vessel wall or increased viscosity or other quality of the blood. Decreased blood flow may also be due to failure of the systemic circulation and severe prolonged hypotension”, emphasis added. Thus, by using MCAo model, the ‘547 patent teaches treatment of cerebral ischemia, wherein the ischemia is not limited to an acute ischemia only, as argued by Applicant. The Examiner maintains that the ‘547 patent fully teaches administration of α5β1 integrin inhibitors to treat cerebral ischemia due to “[T]he decreased blood flow […] due to, for example, an occlusion such as thrombosis or embolus, vessel rapture, sudden fall in blood pressure, change in lumen diameter due to atherosclerosis, trauma, aneurysm, developmental malformation, altered permeability of the vessel wall or increased viscosity or other quality of the blood [or] due to failure of the systemic circulation and severe prolonged hypotension”, which are mostly chronic conditions and by broadest reasonable interpretation consistent with “chronic cerebral hypoperfusion characterized by continued and decreased blood flow to the brain of the subject”, as currently in present independent claim 1.  
Continuing at p. 8, Applicant submits that, “[B]y asserting that “cerebral ischemia” effectively discloses both an acute and a chronic reduction in blood flow to the brain of the subject (i.e., acute and chronic cerebral hypoperfusion), the Examiner, in effect, equates “cerebral ischemia” to a genus that encompasses both the species of acute cerebral hypoperfusion and the species of chronic cerebral hypoperfusion. However, it is well settled that “[a] prior art reference that discloses a genus still does not inherently disclose all species within that broad category”, and cites pertinent case law. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.
Applicant’s own interpretation of what constitutes species within genus appears misplaced. The cited art specifically and effectively recites treatment of cerebral ischemia due to decreased blood flow, which is in turn due to various chronic conditions and pathologies. Thus, the Examiner maintains that the cited ‘547 patent teaches expressly what is currently within the instant claimed subject matter. Administering identical drug to the same group of subjects suffering from the same pathology is reasonably expected to produce the same effects, even if not appreciated at the time of invention. As correctly pointed out by Applicant, p. 11 of the Response, “to establish inherency: (i) the asserted inherent characteristic (i.e., the element not expressly stated but alleged to be inherently contained within the prior art reference) must necessarily be present in, or occur as a result of, the subject matter described in the reference; and (i1) the disclosure of the prior art reference must be sufficient as to cause one of ordinary skill in the art to “at once envisage” the missing element”. The Examiner submits that the disclosure of the ‘547 patent fully teaches the inventive concept of treating cerebral ischemia due to decreased blood flow by administration of the same group of α5β1 integrin inhibitors, as fully explained earlier. The resulting effect of the administration is reasonably expected to treat or prevent dementia or cognitive impairment in subject under treatment.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	New claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,370,547, 2016 (the ‘547 patent).
Claims 18-20 are directed to methods of administering α5β1 integrin inhibitors to subjects with chronic cerebral hypoperfusion characterized by continuing and decreased blood flow to the brain of the subject, which results in preventing dementia or cognitive impairment, wherein administering is multiple times over a period which is longer than a week, claim 18, to the subject who has suffered from stenosis of an artery for at least one week, claim 19, and wherein the chronic cerebral hypoperfusion is caused by stenosis of carotid artery in the subject, claim 20. Present new claims depend from claim 1, which is currently rejected as being fully anticipated by the ‘547 patent, see reasons of record in section 6 earlier. The ‘547 patent does not teach the very specific details describing treatment regimen and subsets of subjects that are currently presented within new claims 18-20.
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat a subject suffering from ischemia due to a decreased blood flow to the brain − chronic hypoperfusion characterized by continuing and decreased blood flow to the brain of the subject − according to the teachings of the ‘547 patent for period longer than a week because the ‘547 patent specifically teaches treatment “during or after the inset of ischemia and/or during or after the ischemic event”, c. 7, lines 5-7, and specifically 0.5 to 30 hours after the event, lines 13-15. In view of the definitions provided within the specification of the ‘547 patent, “treatment” as a medical management is designed for the relief of symptoms rather than a cure, including palliative treatment, see c. 6, lines 50-67, and to treat chronic conditions, this indicates and suggests that the treatment disclosed therein is not limited to a single administration, or be must be terminated or discontinued within less than a week. This makes the claimed subject matter of claim 18 obvious. 
Similarly, it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat any subject who is suffering from cerebral ischemia by the protocol fully described within the ‘547 patent, including those subjects suffering from stenosis of an artery for at least a week, claim 19, and suffering from cerebral hypoperfusion caused by stenosis of a carotid artery, claim 20. The treatment protocol of the ‘547 patent provides no factual evidence or any scientific reasoning for restricting the treatment to specifically exclude those subjects who are identified as suffering from stenosis for at least one week, as opposed to one day, for instance, or those subjects who are suffering from cerebral ischemia (hypoperfusion) caused by stenosis of carotid artery only. Therefore, claims 18-20 are obvious in view of the disclosure of the ‘547 patent.

	Conclusion
8.	No claim is allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649       

May 12, 2022